department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics dec - -s7 ef kt legend taxpayer a taxpayer b company c company d plan x plan y plan z trust w ira x subtrust a subtrust b subtrust c date year date year page date year date date year dearll this is in response to the letter submitted by your authorized representative as supplemented by correspondence dated you taxpayer b request letter rulings concerning the application of sec_402 and sec_408 of the internal_revenue_code to the following facts and representations that your authorized representative asserts support your ruling_request in which taxpayer b is the surviving_spouse of taxpayer a whose date of birth was date year taxpayer a died on date year at age not having attained his required_beginning_date as that term is defined in sec_401 of the code taxpayer a was a participant in plan x plan y and plan z which your authorized representative asserts are qualified under sec_401 of the code company c is the sponsor of plans x y and z at his death taxpayer a owned and maintained ira x with company d your authorized representative has asserted that ira x is an ira described in code sec_408 on or about date year taxpayers a and b jointly executed trust w on or about date year taxpayer a named trust w as the sole beneficiary of any death_benefit payable under plans x y and z furthermore on or about date year taxpayer a also named trust w as the sole beneficiary of his ira x trust w provides in relevant part that taxpayers a and b were the joint trustors and joint trustees thereof furthermore article ix paragraph a of trust w provides in relevant part that upon the death resignation or inability to act of either trustee the surviving_spouse shall act as sole trustee page article vi paragraph n of trust w provides that the trustee shall have the power upon any division or partial or final distribution of the trust estate to partition allot and distribute the trust estate in undivided interests or in_kind or partly in money and partly in_kind at valuations determined by the trustee and to sell such property as the trustee may deem necessary to make division or distribution trust w provides in article iv paragraph g that upon the death of taxpayer a the trustee is to divide trust w into three subtrusts subtrust a subtrust b and subtrust c paragraph g of article iv of trust w provides that after the death of taxpayer a taxpayer b is entitled to the entire net_income of subtrusts a and b quarter-annually or more frequently ifthe trustee deems the net_income of these trusts to be insufficient the trustee may also pay to taxpayer b much principal as the trustee in the trustee’s discretion deems necessary for taxpayer b’s proper support health and maintenance paragraph g of article iv of trust w provides in addition to the distributions referred to above the trustee shall distribute to taxpayer b such sums or property from the principal of subtrust a up to the whole thereof as taxpayer b may request in writing from time to time or apply for her benefit from time to time as pursuant to the authority granted her under the provisions of trust w taxpayer b either has allocated or will allocate ira x and the amounts payable from taxpayer a’s interests in plans x through z to subtrust a of trust w on or about date year taxpayer a’s interests in plans x through z were paid to taxpayer b pursuant to a demand she made upon the trustee of trust w taxpayer b within days of date year taxpayer b will roll over amount s not to exceed the value s of taxpayer a’s interests in plans x through z into one or more individual_retirement_arrangements ira set up and maintained in the name of taxpayer b with respect to taxpayer a’s ira x once said ira x has been allocated to subtrust a under trust w taxpayer b will demand payment thereof and will then transfer by means of a trustee-to-trustee transfer said ira x into one or more iras set up and maintained in the name of taxpayer b based on the above facts and representations you request the following letter rulings that with respect to taxpayer b taxpayer a's ira x is not an inherited ira as that term is defined in code sec_408 that taxpayer b may be treated as the payee or distributee of taxpayer a’s ira x page that taxpayer b may be treated as the payee or distributee of taxpayer a’s interests in plans x y and z that to the extent the amounts standing in taxpayer a’s ira x are transferred to one or more iras set up and maintained in the name of taxpayer b by means of trustee-to-trustee-transfers said transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred and that to the extent the amounts standing in taxpayer a’s accounts under plans x y and z which were distributed to taxpayer b on or about date year are timely rolled over into one or more iras set up and maintained in the name of taxpayer b taxpayer a’s surviving_spouse said amounts will not be included in taxpayer b’s gross_income for the year of distribution and contribution_year with respect to your third and fifth ruling requests sec_402 of the code in general provides that amounts distributed from a retirement_plan qualified within the meaning of code sec_401 are taxed under sec_72 relating to annuities code sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or page 1i for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_1_402_c_-2 of the regulations q a provides generally that if a sec_402 of the code provides generally if a distribution attributable to sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_402 of the code provides generally that except as provided in subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed d provides that except as otherwise provided in this subsection any amount_paid with respect to your first second and fourth ruling requests code section page or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 i1 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira the preamble to the final income_tax regulations under sec_401 of the code provides in relevant part that a surviving_spouse may elect to treat an ira of his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an unlimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira as his her own if a_trust is the beneficiary of the ira however a surviving_spouse may be eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira see preamble pincite federal register18992-18993 date plan assets or a decedent’s ira assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as with respect to your ruling requests generally if either a decedent's qualified page acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira however in certain situations the service does not apply the general_rule with respect to the rule’s application in this case trust w was the sole named beneficiary of taxpayer a’s interests in plans x y and z and also of his ira x after taxpayer a’s death taxpayer b became the sole trustee of trust w with the authority to allocate trust w assets in any way in which she deemed appropriate among the three subtrusts created under the terms of trust w pursuant to said authority taxpayer b allocated taxpayer a’s qualified_plan interests and his ira x to subtrust a created under the terms of trust w once so allocated pursuant to the relevant language of trust w taxpayer b demanded payment of taxpayer a’s interests in plans x y and z payment of taxpayer a’s interests in plans x y and z has been made to taxpayer b taxpayer b will roll over taxpayer a’s interests in plans x y and z into one or more iras set up and maintained in her name additionally taxpayer b will demand payment of taxpayer a’s ira x which payment will be forthcoming taxpayer b will then transfer by means of trustee to trustee transfers taxpayer a’s ira x into one or more iras set up and maintained in her name based on the above the service will not apply the general_rule to the transactions described herein but instead will treat taxpayer b taxpayer a’s surviving_spouse as the distribute or payee of taxpayer a’s ira x and will not treat taxpayer a’s ira x as an anherited ira with respect to taxpayer b additionally the service will treat taxpayer b as a spouse described in sec_402 of the code who is eligible to roll over the above described plan x plan y and plan z interests into one or more iras set up and maintained in her name that taxpayer b is treated as the payee or distributee of taxpayer a’s ira x that with respect to taxpayer b taxpayer a's ira x is not an inherited that taxpayer b interests in plans x y and z thus with respect to your ruling requests we conclude as follows ira as that term is defined in code sec_408 is treated as the payee or distributee of taxpayer a’ sec_2 page that to the extent the amounts standing in taxpayer a’s ira x are transferred by means of trustee-to-trustee-transfers to one or more iras set up and maintained in the name of taxpayer b said transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred and that to the extent the amounts standing in taxpayer a’s accounts under plans x y and z which were distributed to taxpayer b on or about date year are timely rolled over into one or more iras set up and maintained in the name of taxpayer b taxpayer a’s surviving_spouse said amounts will not be included in taxpayer b’s income for the year of distribution and rollover year this ruling assumes that plans x y and z either were or are qualified within the meaning of code sec_401 and their trusts tax-exempt under code sec_501 at all times relevant thereto it also assumes that ira x was or is qualified within the meaning of code sec_408 at all times relevant thereto finally it assumes that any tra s set up and maintained in the name of taxpayer b to receive the rollover_contribution s of the death_benefits from plans x y and z and of ira x will meet the requirements of code sec_408 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page the author of this ruling is may be reached at esquire fax tt who sincerely yours frances v sloan employee plang technical group manager enclosures deleted copy of letter_ruling form_437
